Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
The applicant states that replacement drawings are included to overcome the drawing objectins.  However, no replacement drawings have been filed.
The rejection of claims 12 and 13 under 35 USC 112(b) is overcome and withdrawn.
Regarding the prior art rejection over Hutcheson, the applicant argues for patentability on the basis of the claim language directed to the evaluation of a proximity criterion and transmitting when met. Applicant argues that while Hutcheson teaches selecting a cell based on the Doppler value it is not a signal that is emitted.  Applicant argues that Hutcheson do not teach “evaluating  . . . a proximity criterion . . . and if the proximity criterion is met, emitting a signal . . .”  
Regarding Wyrwas, the applicant argues that (1) position of the user is determined and (2) the position is determined not at the device but at a remote processor. The applicant argues that Wyrwas is silent with repect to evaluating a proximity criterion and emitting a signal when the criterion is met. 
Regarding Castles in view of Emmons, Jr. the applicant agues that an artisan would not look to Emmons Jr. to determine proximity of a communication satellite (14, 16 18) to a communications device (30) based on Doppler since according to the applicant, since Emmons, Jr. is not directed to determining an optimum time to emit a signal. Applicant further alleges that determining proximity using Doppler to measure a minimum time of arrival is somehow different from the use of Doppler to ascertain when two devices are closest. The argument is not convincing as set foth in the rejection below. In response to applicant's argument that since Emmons et al is silent regarding the autonomy afforded due to using Doppler shift an artisan would not have looked to Emmons to use Doppler shift to determine a window of favorable communication, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). According to the applicant with respect to the teachings of Emmons, “the skilled person would also learn that this is not such criterion that is used for deciding the selection, but rather the Doppler value itself.” It is unclear what the applicant is attempting to address by such language. Notwithstanding, the applicant concludes that the teachings of a criterion used for the beam selection in Emmons “is almost the opposite of the proximity criterion recited in amended claim 1 wherein the signal is emitted when the emitting device and the satellite are close to each other, which is done in order to increase the autonomy of the emitting device.” This is not agreed with since the criterion evaluates a window in which the user will be in “close proximity” of the satellite for a longer period of time, i.e. “during a period propitious to said emitting corresponding to the moment at which the satellite is close to the emitting device.” Thus, the arguments fails to differentiate the claimed subject matter over the prior art.
The arguments are moot/not persuasive to show patentability, particularly in light of the newly cited documents and rejections. Notwithstanding, the rejections over Hutcheson et al and Wyras et al withdrawn.
Drawings
The drawings are objected to because they fail to clearly indicate the claimed subject matter due to the absence of any information associated with: (1) the axes and what they represent in FIG. 2; (2) the non-descript manner in which an assembly of blocks are shown in FIG. 3; and (3) the unlabeled vertical axes represented in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant claims (claims 12 and 13), the language reads “the emitting device comprises means configured for: receiving a signal emitted by a satellite . . . analyzing a frequency shift induced by Doppler effect . . . evaluating, with the emitting device, a proximity criterion . . . emitting a signal with the emitting device . . .” A review of the specification fails to clearly and distinctly describe a “means” that is capable of performing each and all of the plurality of functions.
Claim limitation “means configured for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly define any single means that is capable of performing each of the plurality of functions related to “receiving,” “analyzing,” “evaluating,” and “emitting.” It is unclear what the metes and bounds of the claimed “means configured for” structure encompasses or is defined by. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hershey et al (5,926,467).
Hershey et al (5,926,467) teach a method and system for providing communication between a wireless communication device, e.g. TAG 14, and a satellite 18, (e.g. FIGs. 2, 17 and 18). Specifically, Hershey et al teach a TAG receiving a signal emitted by the satellite, e.g. a presence signal; analyzing a frequency shift induced by Doppler effect in the presence signal received by said TAG (2:4-49, 6:31-62, e.g.); evaluating a proximity criterion quantifying the proximity between said emitting device and said satellite, on the basis of the analysis of the frequency shift (2:4-57); and emitting a signal with said emitting device if the proximity criterion is met (2:58+). A Doppler shift is by definition a difference between a measured and theoretical/knonw frequency caused by the relative motion. The “window of eligibility” represents the comparison of the Doppler frequency shift to a threshold. Hershey et al further disclose the use of a time window as well as information transmitted from a central station via the satellite to further adjust the windows of eligibility for transmissions by the TAGs.
Claim Rejections - 35 USC § 103
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al (5,926,467).
Hershey et al disclose the subject matter substantially as claimed as set forth above but do not specify the nature of the LEO satellite communication system, per se, other than the generally set forth multiple access systems CDMA, FDMA and FDMA/TDMA. However, the use of sub-carriers therein represents a conventional feature within the scope of the artisan and would have been obvious to the skilled artisan. The claimed features set forth in claims 6-9 represent conventional aspects of a radio communication device for transmitting/receiving radio frequency signals and are deemed to be obvious to the artisan, particularly in light of the teachings of Hershey.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castles et al (6,157,896) in view of Emmons, Jr. et al (6,272,314).
Castles et al disclose the conventionality of determining a visibility period of a satellite e.g. 16, relative to a device 30 and a communication terminal 20 such that in response to analysis of signal information associated with the visibility period, the device 30 communicates with the terminal 20. The device 30 is capable of referring to ephemerides or ephemeris data stored in the device to determine, based on the geolocation of the device, when the next available LEO satellite 14, 16 or 18, for example, will be visible to the extent that signals may be transmitted from the device 30 to the selected satellite for relay to the base station or terminal 22, including the signal processor 24 and the display 26 wherein the position of the device 30 may be intermittently or continuously tracked.  The device 30 is also adapted to store the geolocation data and other information it desires to transmit to the selected LEO satellite until the calculated time when that satellite becomes visible. At such time the device 30 is then "awakened" to transmit the stored information at an optimum time. Alternatively, the device 30 may be operable to select a LEO satellite, such as any one of the satellites 14, 16 and 18 that is visible at a predetermined desired time or times, for transmission of signals for relay to the terminal 22 and that satellite is employed for the signal relay operation. Castles et al do not sow the determination of the visibility window on the basis of Doppler shift information.
Emmons, Jr et al disclose a method and system for satellite beam acquisition in a communication system that provides an earth-based subscriber unit 40 with a capability to select an optimal communications satellite 10, 20 based on various factors. The use of these factors allows the satellite communications system to provide call connection services to subscribers at the lowest possible cost, and with the least impact to the satellite communications system. Subscriber unit 40 determines which of satellites 10 and 20 is the optimum satellite to acquire in order to initiate the call. In a preferred embodiment, earth-based subscriber unit 40 determines the optimum satellite as a result of executing the method of FIG. 2 (3:22-5:24). If received beams emanate from multiple moving satellite communications nodes, a subset of the received beams are selected for further processing by the earth-based subscriber unit. The earth-based subscriber unit makes use of a Doppler frequency shift in order to determine the time period at which each beam will exhibit a minimal time of arrival. Thus, the subscriber measures Doppler shift and uses the Doppler shift to determine when the satellite is closest to the subscriber at which position, there would be a minimum time of arrival. Corrections may adjust the time of arrival or propagation delay of each received beam through the use of a Doppler correction factor. Received communication beams which exhibit an increasing Doppler frequency are weighted positively over those which exhibit a negative Doppler frequency shift. This allows the earth-based subscriber to give preference in the selection of communications beams which are indicative of an approaching satellite (positive Doppler frequency shift) and to discourage the selection of a communications beam which is indicative of a retreating satellite (negative Doppler frequency shift). By selecting a communications beam indicative of an approaching satellite (maximum positive Doppler frequency shift), it can be assured that the satellite will be in view for a longer period of time than a retreating satellite such that in many instances a call can be completed within the visibility period of the satellite.
It would have been obvious to one having ordinary skill in the art to modify Castles et al by substituting a conventional manner of determining a time period at which a satellite communication beam will exhibit a minimal time of arrival, i.e. an indication of proximity, in view of the conventionality of such as disclosed by Emmons, Jr. et al.  The dependent claims do not represent any new or non-obvious subject matter instead simply setting forth the known manners of determining Doppler shift.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relationship between Doppler shift measurement and a time/period of closest/close approach is well known in the art, see for example, Bush (3,351,943, cited in the previous Office Action), Klein (3,195,136), McClure (3,172,108)
Kennedy (4,414,504) and Geesen et al (5,241,700) disclose the conventionality of the use of a PLL in a Doppler frequency measuring circuit.
Jantunen et al (20110235690) disclose the conventionality of super-regenerative receiver.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646